Citation Nr: 0323576	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected status post excision, right gynecomasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from January 1976 to July 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  

In June and December 1998, the Board remanded the case to the 
RO for additional development of the record.  

In a June 2002 Memorandum, the Board determined that other 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  

The additional development was undertaken at the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice to 
provide any additional evidence to substantiate the claim on 
appeal.  

In addition, the case essentially invalidated the Board's 
development regulations noting a violation of the veteran's 
due process.  

As such, the Board finds that the veteran may not have been 
properly notified of the VCAA.  Because of this recent 
Federal Circuit decision, a remand in this case is required 
to afford the veteran due process of law.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  See also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  



REMAND

Historically, the RO granted service connection and assigned 
a noncompensable rating for status post cyst excision, right 
gynecomasty in a March 1997 rating decision.  The veteran 
asserts that a compensable rating is warranted for the 
service-connected status post cyst excision, right 
gynecomasty.  

The evidence indicates that the veteran may not have received 
correspondence following the December 1998 remand by the 
Board.  In a Report of Contact, dated in June 1999, the 
veteran indicated that he was in jail, anticipating release 
later that same month and to send his benefit checks to his 
brother.  

Thereafter, various correspondence was sent to this address, 
including a request for information regarding the veteran's 
incarceration, notices of scheduled VA examinations and a 
July 2001 VCAA letter.  No response was received and he 
failed to report to the scheduled examinations.  However, the 
veteran submitted notice of another change of address in May 
2001.  Since there appears to be a discrepancy as to where 
the veteran is located, an additional attempt should be made 
to contact.  

If the veteran is located, then the veteran should be 
afforded information regarding the VCAA and its implications 
with regard to the veteran's claim.  In addition, the veteran 
should be afforded an opportunity to provide additional 
evidence to substantiate his claim, including any treatment 
records during his incarceration.  Finally, once all records 
have been obtained, the veteran should be afforded a VA 
examination to determine the current severity of the 
veteran's service-connected status post cyst excision, right 
gynecomasty.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO once again should take 
appropriate steps to attempt to contact 
the veteran and determine his current 
location.  This should include contacting 
the veteran's brother or other apparent 
source for pertinent information.  

2.  If the veteran is located, then the 
RO should take all indicated action to 
apprise him of the changes and 
regulations associated with the passage 
of the VCAA.  

3.  Then, the RO should ask the veteran 
to provide the names and addresses of all 
medical care providers who have treated 
him for the service-connected status post 
cyst excision, right gynecomasty since 
service.  This should include any medical 
records of treatment during his 
incarceration.  

4.  Then, once any medical records have 
been obtained, the RO should schedule the 
veteran for a VA examination in order to 
evaluate the extent and severity of the 
veteran's service-connected status post 
cyst excision, right gynecomasty.  All 
indicated tests and studies should be 
completed in this regard.  The claims 
folder must be reviewed in conjunction 
with the examination.  

5.  Following completion of all possible 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim in light of the evidence of record.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


